Citation Nr: 0330559	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-02 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for disc bulge at L2/L3 and L4/L5 with limitation 
of motion.

2.  Entitlement to an initial disability rating in excess of 
zero percent for right epididymal cyst.

3.  Entitlement to an initial disability rating in excess of 
zero percent for chronic conjunctivitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran has unverified active service from February 1989 
to February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO on May 28, 2003.  A 
transcript of that hearing is of record.

It appears that the veteran has consistently complained of 
sexual dysfunction in statements dated from October 1998 to 
May 2003, as a result of his service-connected epididymal 
cyst.  The RO has not developed or adjudicated this issue.  
The issue of secondary service connection for sexual 
dysfunction as a result of a service-connected right 
epididymal cyst is referred to the RO for appropriate 
action.


REMAND

The veteran contends that he is entitled to disability 
ratings in excess of 10 percent for his service-connected 
low back disability and in excess of zero percent for his 
service-connected chronic conjunctivitis.



I.  Initial Rating In Excess Of 10 Percent For Low Back 
Disability

At the May 2003 hearing, the veteran testified that his low 
back disability has worsened.  He stated that he obtained a 
transfer from mail carrier for the Post Office to custodian, 
at an 11,000 dollar pay cut, because his back pain prevented 
him from fulfilling his duties as a mail carrier.  He 
indicated that he has sciatic pain.  He also testified that 
his back pain sometimes prevents him from doing basic things 
such as putting on his shoes.

In a letter dated in July 2003, the veteran's wife stated 
that the veteran's back pain sometimes prevents him from 
getting out of bed.  She also stated that there are days 
that she has to help him shower and dress.

In a letter dated in July 2003, Dr. S. J. stated that the 
veteran complains of back pain radiating into his right leg 
and numbness in his right leg.  Dr. S. J. noted neurological 
problems related to the low back disability and his 
impression was that the veteran has multi-level disc disease 
with degenerative changes.  

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 
5103, 5106 and 5107 (West 2002) have not been satisfied with 
respect to the issue on appeal.  The Board notes that the 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The Board finds that another VA examination is necessary in 
order to determine the current severity of the service-
connected low back disability.  The Board notes that while 
this appeal was pending, the applicable rating criteria for 
lumbar spine disabilities were amended effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
Another VA orthopedic examination is needed because the VA 
examination reports of record are inadequate for rating the 
back disability under the revised rating criteria.  
Specifically, the VA examination reports do not provide a 
combined range of motion (sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation) of the lumbar spine.  A VA neurological 
examination is needed to determine if the veteran has any 
separate neurological disabilities due to his service-
connected low back disability.  Thus, the Board finds that 
another medical examination is needed to make a decision on 
this claim.

Review of the record reveals that the veteran has not yet 
been notified of the revised rating criteria for lumbar 
spine disabilities.  The Board finds that the RO should 
notify the veteran of these revised regulations.  

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

At the April 2002 VA examination, the examiner noted that x-
rays of the veteran's cervical, thoracic, and lumbar sacral 
spine were previously taken.  The examiner also noted that a 
repeat x-ray of the lumbar was ordered in April 2002.  
Records of the x-rays are not associated with the veteran's 
claims folder.  The RO should make an attempt to obtain and 
associate with the claims folder all VA examination records 
relating to the veteran's low back disability. 

II.  Initial Rating In Excess Of Zero Percent For Chronic 
Conjunctivitis

The veteran contends that his right eye is worsening.  In a 
statement dated in August 2001, the veteran's wife stated 
that the veteran's eye is so irritated at times that he 
cannot open it.  In an August 2001 statement, the veteran 
stated that his right eye is getting blurry and that he 
feels like he is losing his vision.  He also stated that his 
eye is constantly hurting and tearing and that he has to 
wear sunglasses to keep the sun from irritating it.  At the 
May 2003 hearing, the veteran testified that he has attacks 
of pain in his eye about once a week.  He described the pain 
as a "headache in the eye."  He testified that sometimes the 
pain radiates to the back of his neck.  

The RO determined that the veteran's service-connected 
chronic conjunctivitis was not active in the rating decision 
dated in August 1999, the statement of the case dated in 
December 1999, and the January 2003 supplemental statement 
of the case.  This issue, however, was not specifically 
addressed by the VA examiner in the VA examinations in 
October 1989 and April 2002.  In the April 2002 VA 
examination, however, asthenopia was listed among the 
veteran's diagnoses.  

The Board finds that under the VCAA, another VA eye 
examination is necessary to clarify the veteran's eye 
disorder.  The examiner should determine if the veteran's 
chronic conjunctivitis is active, and whether the veteran's 
asthenopia is a symptom of chronic conjunctivitis or if it 
is caused by chronic conjunctivitis.  

Moreover, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made 
a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should obtain all VA 
examination records from VA New York 
Harbor Health Care System relating to 
the veteran's low back disability.

2.	With respect to the claims of 
entitlement to an initial disability 
rating in excess of 10 percent for 
disc bulge at L2/L3 and L4/L5 with 
limitation of motion, entitlement to 
an initial disability rating in excess 
of zero percent for right epididymal 
cyst, and entitlement to an initial 
disability rating in excess of zero 
percent for chronic conjunctivitis, 
the RO must ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

3.	The veteran should be afforded a VA 
spine examination to determine the 
nature, extent, and severity of the 
service-connected low back disability.  
The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must 
be made available to the examiner for 
review in connection with the 
examination. 

The examiner should specify the range 
of motion of the lumbar spine 
including forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The examiner 
should indicate whether the veteran 
experiences incapacitating episodes 
(periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a 
physician), muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner 
should indicate if there are any 
associated objective neurological 
abnormalities due to the veteran's low 
back disability.  The examiner should 
specify the functional loss, if any, 
caused by the low back disability.  
The examiner should indicate if there 
is functional loss due to pain, pain 
on movement, weakened movement, excess 
fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional 
ability during flare-ups or when the 
lumber spine is used repeatedly over 
time.  If functional loss is detected, 
the examiner should indicate what 
objective evidence supports this 
finding.  The functional loss should 
be expressed in terms of additional 
range of motion loss.  The examiner 
should also indicate if there is any 
clinical evidence to support the 
veteran's subjective complaints.  All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should 
be associated with the veteran's VA 
claims folder. 

4.	The veteran should be afforded a VA 
eye examination.  The VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
identify all of the veteran's current 
eye disorders.  The examiner should 
indicate whether the veteran's chronic 
conjunctivitis is currently active.  
If it is determined that the chronic 
conjunctivitis is active, the examiner 
should list all objective symptoms.  
The examiner should indicate whether 
the veteran has any impairment of 
visual acuity.  The examiner should 
also clarify whether the veteran's 
asthenopia is a symptom or result of 
chronic conjunctivitis.  The examiner 
should give a complete rationale for 
the opinion.  The opinion should be 
based on medical principles, 
examination findings, and historical 
records. The report of the examination 
should be associated with the 
veteran's VA claims folder. 

5.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issues of entitlement 
to an initial disability rating in 
excess of 10 percent for disc bulge at 
L2/L3 and L4/L5 with limitation of 
motion, entitlement to an initial 
disability rating in excess of zero 
percent for right epididymal cyst, and 
entitlement to an initial disability 
rating in excess of zero percent for 
chronic conjunctivitis.  Regarding the 
issue of entitlement to a higher 
initial disability evaluation for disc 
bulge at L2/L3 and L4/L5 with 
limitation of motion, the RO should 
evaluate the claim under both the old 
and the current VA regulations for 
rating spine disabilities.  If all the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



